Citation Nr: 1603412	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoid personality disorder and schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1975, from May 1977 to August 1977, and October 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefit sought on appeal.  

In June 2014, the Veteran presented testimony at a personal hearing conducted at the Fargo RO before the undersigned.  38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this personal hearing is in the Veteran's claims folder.

In the present claim on appeal, the Veteran continues to seek service connection for a psychiatric disability, however variously claimed and diagnosed, as due to events he experienced in service.  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)   


FINDINGS OF FACT

1.  The February 2003 decision which denied entitlement to service connection for a mental health condition, to include schizoid personality disorder, is final.  

2.  The evidence received since the February 2003 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW


1.  The February 2003 RO decision denying the claim for service connection for a mental health condition, to include schizoid personality disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

2.  Evidence received after the February 2003 RO decision is not new and material, and the claim for service connection for an acquired psychiatric disorder is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard June 2012 letter satisfied the duty to notify provisions with respect to reopening the claim for service connection.  Thus, VA's duty to notify has been met. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  All relevant records identified by the Veteran were obtained.  Although VA had no duty to provide a VA examination as the claim on appeal is not reopened, the Veteran was afforded a VA examination in October 2009.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to, an adequate examination must be provided.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  However, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, as it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided, to include the October 2009 VA examination, becomes moot.  Woehlaert, 21 Vet. App. at 463.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the June 2014 hearing, the VLJ identified the issue on appeal.  Through testimony, information was solicited regarding the Veteran's contentions and the submission of additional relevant evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, VA's duty to assist has been met.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

The Veteran initially filed a claim for service connection for a mental health condition in May 1996.  A September 1996 RO decision denied service connection for a mental health condition, diagnosed as schizoid personality, because a personality disorder is not a ratable disorder, and for the paranoid schizophrenia, it did not have onset in service or manifest to a compensable degree within a year post service.  Thereafter, the claim was denied in a February 1998 rating decision.  On each occasion, notice was issued to the Veteran and he did not appeal.  A February 2003 RO decision denied service connection for a mental health condition.  It was noted that the Veteran was diagnosed with an anxiety disorder not otherwise specified, but was not diagnosed as schizophrenic.  Of record were the Veteran's service treatment and administrative records, hospital and outpatient treatment reports, and hearing transcript.  Although the Veteran appealed that decision and was issued a statement of the case (SOC) in February 2003 and supplemental SOCs (SSOCs) in August 2003 and September 2003, he did not perfect the appeal in the applicable time period.  Accordingly, the claim is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.303. 20.1103.

The Veteran filed a claim to reopen in May 2012.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final February 2003 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the last final RO decision relevant to the claim includes VA treatment records, service personnel records, and hearing testimony and other contentions made by the Veteran.  The Veteran's claim was previously denied because there was no evidence that the Veteran had a current acquired psychiatric disorder that was etiologically related to his service.  Regarding the Veteran's statements and testimony, this information is duplicative of information previously of record.  As such, it is not new or material.  The copies of the service personnel records are duplicates of those previously considered in the prior rating decisions.  In particular, the Veteran testified that he was submitting police records which were evidence that he was suffering from a mental disorder during service.  However, these records were specifically considered in the February 1998 rating decision, which was final and subsumed by the February 2003 rating decision.  Moreover, the Veteran was diagnosed with a personality disorder, not otherwise specified with narcissistic and antisocial features during an October 2009 VA examination.  Personality disorders are not subject to service connection.  38 C.F.R. § 3.303(c).  Accordingly, the diagnosis of a personality disorder is not new or material.

In sum, the Board concludes that no evidence has been received since the February 2003 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no evidence of a current acquired psychiatric disorder that has been shown to be etiologically related to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoid personality disorder and schizophrenia; and, therefore, the claim is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


